Citation Nr: 0026186	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for the post-operative 
residuals of mandibular reconstruction.

5.  Entitlement to a compensable evaluation for service-
connected cervical strain with muscle spasm and headaches, on 
appeal from the initial evaluation.

6.  Entitlement to a 10 percent disability rating for 
multiple, noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1988 to October 1995.  There is also evidence that the 
veteran had over 12 years of prior active military service.

This appeal arises from a February 1997 rating decision of 
the Buffalo, New York, regional office (RO) which denied 
service connection for allergic rhinitis.  A notice of 
disagreement was received with regard to this decision in May 
1997.  The statement of the case was issued in May 1997.  The 
veteran's substantive appeal was received in October 1997.

The February 1997 rating decision included determinations 
which denied service connection for bronchitis, sinusitis, 
and the post-operative residuals of mandibular 
reconstruction, and which assigned a noncompensable 
disability evaluation for cervical strain with muscle spasm 
and headaches, after granting service connection for the 
same.  The veteran was also denied entitlement to 10 percent 
disability rating for multiple, noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324.  With 
regard to these issues, a notice of disagreement was received 
in October 1997.  The statement of the case was issued in 
December 1997.  The veteran's substantive appeal was received 
in January 1998.  In view of a finding by the Board of 
Veterans' Appeals (Board) that further development is 
warranted, these issues will be discussed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran was seen for complaints of nasal congestion 
and sinus pain in service and was variously diagnosed as 
having allergic rhinitis, sinusitis, and upper respiratory 
infections.

2.  The veteran has been currently diagnosed as having 
allergic rhinitis.

3.  There is post-service medical evidence showing treatment 
for allergies.

4.  The veteran's claim for service connection for allergic 
rhinitis is plausible under the law.

CONCLUSION OF LAW

The claim of entitlement to service connection for allergic 
rhinitis is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet.App. 477 
(1999), mot. for en banc consid. denied, 13 Vet. App. 205 
(1999) (per curiam order).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet.App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(1999).  Further, under 38 C.F.R. § 3.303(b) (1999), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumptive period under 
38 C.F.R. § 3.307) and the veteran now has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).  Service connection may also be granted for a disease 
diagnosed after service discharge, when all evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Here, the record clearly establishes that the veteran has 
been diagnosed as having allergic rhinitis, and that she has 
been prescribed medications to treat the same.  There is also 
evidence that the veteran complained of nasal congestion and 
sinus pain in service.  She was variously diagnosed as having 
allergic rhinitis, sinusitis, and upper respiratory 
infections.  She says she developed an allergy problem while 
stationed in Spain in 1988, and that she has suffered from 
allergies since that time.  She claims to have seasonal 
allergies as well as allergies to perfumes, dust, and mold.  
She maintains that she did not have allergy problems prior to 
her military service or, for that matter, prior to her being 
posted in Spain.  Again, the veteran's assertions regarding 
the onset of her allergies must be accepted as true.  See 
King.  The first two criteria of the Caluza test have 
therefore been satisfied.

What remains needed for a well grounded claim of service 
connection is evidence of a nexus between her current 
diagnosis of allergic rhinitis and her in-service treatment 
for nasal congestion and sinus pain, which was attributed, in 
part, to allergic rhinitis.  In this regard, at the time of 
her VA examination in December 1996, the veteran indicated 
that she had taken various allergy medications in-service and 
had continued to do so since her service discharge.  Post-
service medical records dated between December 1996 and 
February 1999 reflect said treatment.  Accordingly, the Board 
finds that there is sufficient evidence of continuity of 
symptomatology after discharge and/or chronicity of her 
symptoms to make her claim plausible.  The claim is therefore 
well grounded.

The Board notes that the veteran has repeatedly indicated 
that she has been receiving treatment through the Ft. Drum 
medical center since November 1995, and that the clinical 
records from said facility do not appear to have been 
associated 

with the claims folder.  Nevertheless, in lieu of the 
favorable determination on this issue, the Board finds that 
the veteran has not been prejudiced by the absence of these 
records.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for allergic rhinitis is well grounded, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
allergic rhinitis is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Specifically, the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  The development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

As noted above, there is some evidence of continuity of 
symptomatology between the veteran's in-service complaints of 
allergy symptoms and her current diagnosis of allergic 
rhinitis.  A medical opinion is therefore needed to determine 
the nature and etiology of the current disorder.  The Court 
has held that the Board, in rendering its final decision, 
must consider independent medical evidence in support of 
recorded findings, rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  It also includes the 
procurement of a medical opinion where necessary.  See Ashley 
v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).  Accordingly, we believe the 
veteran should be afforded a VA otolaryngology examination.

Thereafter, the RO should review the veteran's claim of 
service connection for allergic rhinitis.  In doing so, the 
RO is reminded that, pursuant to 38 C.F.R. § 3.380, diseases 
of allergic etiology may not be disposed of routinely for 
compensation purposes as constitutional or developmental 
abnormalities.  Service connection must be determined on the 
evidence as to existence prior to enlistment and, if so 
existent, a comparative study must be made of its severity at 
enlistment and subsequently.  An increase in the degree of 
disability during service may not be disposed of routinely as 
natural progress nor as due to the inherent nature of the 
disease.  Seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  38 
C.F.R. § 3.380 (1999).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's assignment of a 
rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet.App. 218, 224 (1995).  The appellant in the instant case 
has stated a well-grounded claim for an increased rating of 
her service-connected cervical spine disorder.  38 U.S.C.A. § 
5107(a) (West 1991).  Thus, VA is obligated to assist her in 
the development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

In this regard, the Board notes that the veteran's last VA 
examination was in December 1996, over three years ago.  
Again, the status of a disability is a medical determination 
which must be made from the records, without resort to 
independent medical judgment by the Board.  Colvin, supra.  
The veteran should be afforded VA orthopedic and neurological 
examinations to determine the extent and severity of her 
service-connected cervical strain with muscle spasm and 
headaches.

Finally, with respect to the veteran's claims for service 
connection for bronchitis, sinusitis, and the post-operative 
residuals of mandibular reconstruction, the Board finds that 
additional procedural development is warranted prior to 
rendering a decision as to whether these issues are well 
grounded.  Specifically, as referenced above, the veteran 
gave a history of receiving treatment through a clinic at Ft. 
Drum since November 1995.  There are several entries showing 
that the RO attempted to obtain those records, and that said 
action was "completed" in May 1999.  However, the clinical 
records from that facility are not contained in the claims 
folder.  Although she has the burden of submitting evidence 
in support of her claim, the critical evidence may be in the 
control of the Federal Government and, in such situations, VA 
should be responsible for attempting to provide or obtain the 
material.  Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990); see 
also Simmons v. West, 13 Vet.App. 501, 507 (2000) (quoting 
from VBA Letter 20-99-60 as to the need to secure service 
medical records in all cases).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should obtain the names and addresses 
of all VA and non-VA medical care providers who 
have treated the veteran for her allergic rhinitis 
and her service-connected cervical strain with 
muscle spasm and headaches since service 
discharge.  She should also be advised that she 
may submit any additional post-service medical 
records pertaining to the treatment of sinusitis, 
bronchitis, and/or the post-operative residuals of 
mandibular reconstruction.  All such records not 
already included in the claims folder should be 
obtained, to include those from the Syracuse VA 
Medical Center, the Watertown VA Outpatient 
Clinic, and any other identified VA facility.  
Once obtained, all records must be associated with 
the claims folder.

2.  The RO should contact the Guthrie Army Health 
Clinic at Fort Drum, New York, and request that it 
furnish legible copies of the veteran's complete 
medical file, to include records of 
hospitalization.  If no records are available, the 
Guthrie Army Health Clinic should be asked to 
report this determination in writing and to 
suggest where such records might be obtained.  Any 
response(s) should be associated with the claims 
folder.  If any further sources of information are 
identified by the Guthrie Army Health Clinic, 
appropriate action should be taken by the RO to 
obtain the records.

3.  The RO should schedule the veteran for VA 
otolaryngology, orthopedic, and neurological 
examinations.  The veteran should be properly 
notified of the date, time, and place of the 
examinations in writing.  The claims folder, to 
include a copy of this Remand decision, must be 
made available to the examiners for review prior 
to the examinations.

a.  Otolaryngology examination:  The examiner 
should conduct an examination of the upper 
respiratory system, to include any special 
tests deemed necessary, and provide a 
diagnosis for any pathology found.  The 
examiner should also document the frequency 
and duration of any exacerbations of 
rhinitis.  In addition the examiner should 
provide an opinion, based upon the available 
medical evidence and sound medical 
principles, as to whether the rhinitis 
experienced by the veteran constitutes a 
chronic disorder or whether the symptoms are 
seasonal and/or acute in nature, including an 
evaluation of whether an exacerbation of 
symptoms results in any residual disability.  
The examiner should provide the complete 
rationale for all opinions given.


c.  Orthopedic examination:  The examiner 
should provide the answers/findings indicated 
below to each question or instruction posed.  
If the examiner finds that it is not feasible 
to answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

i.  The examiner should be asked to 
state the ranges of motion of the 
cervical spine in degrees.  Moreover, 
the examiner should state the normal 
ranges of motion of the cervical spine 
in degrees.

ii.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected neck and/or cervical 
spine disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination. 

iii.  The examiner should be asked to 
express an opinion as to whether pain in 
the cervical spine area could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.


d.  Neurological examination:  The examiner 
should state for the record the frequency and 
duration of the veteran's headache attacks.  
A finding as to whether any of the veteran's 
headaches are "prostrating" should be made.  
In doing so, the examiner should indicate the 
frequency in which the veteran's headache 
attacks are prostrating.  The examiner should 
also comment on the effect the veteran's 
service connected disability has upon her 
ability to work.  Any special tests deemed 
necessary should be conducted, and any 
opinions expressed should be supported by 
appropriate evidence and rationale.

4.  When the above development action has been 
completed, the case should be reviewed by the RO.  
In evaluating the veteran's service-connected 
cervical strain with muscle spasm and headaches, 
the RO should discuss the provisions of DeLuca v. 
Brown, 8 Vet.App. 202 (1995) and 38 C.F.R. §§ 4.40 
and 4.45.  The RO should also discuss the case of 
Fenderson v. West, 12 Vet.App. 119 (1999).  
Therein, the Court held that, with regard to 
initial ratings following the grant of service 
connection, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- a practice known as "staged" ratings. 

5.  If any decision remains adverse to the 
veteran, she and her representative should be 
issued a supplemental statement of the case 
(SSOC).  The SSOC should contain a summary of the 
pertinent facts and a summary and discussion of 
the laws and regulations applicable to the 
veteran's claims, including 38 C.F.R. §§ 3.303, 
3.304(b), and 3.380 (1999).  The RO should 
consider application of 38 C.F.R. § 3.655 if the 
veteran fails to report for her examination.  The 
veteran and her representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The issue of whether the veteran is entitled to 10 
percent disability rating for multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. 3.324 
will be held in abeyance pending the outcome of the other 
issues on appeal.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



- 12 -


